3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 01/18/2022.
Claims 1-20 are pending in the application.



Response to Arguments
35 USC 101
      “Applicant respectfully submits that independent claim 1 is not directed to an abstract idea. For example, the various claimed features of "determining, by the at least one 
processor, whether the at least one passive transponder is located within a threshold distance 
away from machinery by using the location of the at least one passive transponder" are not 
abstract. Rather, these features refer to a determination regarding a threshold distance away 
from machinery that relies on a location of a passive transponder that is determined by processing a response signal generated by a non-linear device of a passive transponder. “
    The Examiner respectfully disagrees because these limitations, but for the recitation of general computing components, can reasonably be performed mentally since one can determine whether an object is within a threshold distance away based on a comparison between data values. 
    With respect to “even if the above features are interpreted to be abstract (which Applicant traverses), independent claim 1 still provides additional elements that amount to 
significantly more than an abstract idea. For example, claim 1 actively claims transmitting an interrogation signal by an active transponder, generating a response signal by a passive 
transponder, and receiving the response signal by the active transponder,” the Examiner respectfully submits these limitations represent insignificant extra solution activity in the form of tangential data gathering activities and do not represent significantly more, see also MPEP 2106.05(d)(ii).
   Moreover, with respect to whether “"translating the  active transponder through a first axis of rotation during the transmitting the at least one  interrogation signal and the receiving the at least one response signal to transmit the at  least one interrogation signal and to receive the at least one response signal over an area of  interest,” the Examiner respectfully submits mounting a swiveling transponder to a structure generally links the abstract idea to the field of endeavor, represents tangential data gathering activity via obtaining data from a location, and does not represent significantly more, infra applied combination of prior art for connoting the equivalent mounting configuration, namely providing a rotating transponder for direction data gathering.
Examiner Note:  
 It is recommended to implement a responsive action based upon the claimed determination of whether the transponder is located within a threshold distance away from machinery.  


35 USC 103

     Applicant’s arguments with respect to the instant amendment have been fully considered and are persuasive; however, a new ground of rejection is applied as teaching a rotational, active transponder, infra analysis.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites the limitation of:
 “determining, by the at least one processor, whether the at least one passive transponder is located within a threshold distance away from machinery by using the location of the at least one passive transponder.” 
       This limitation, but for the recitation of general computing components, can reasonably be performed mentally since one can determine whether an object is within a threshold distance away based on a comparison between data values.
        This judicial exception is not integrated into a practical application.  The claim recites the additional limitations of an active transponder and passive transponder for transmitting and receiving information, which represent insignificant extra-solution activity in the form of tangential data gathering, 2106.05(g).  Moreover, the active and passive transponders are recited generally so as to generally link the abstract idea to a field of machine safety, 2106.05(h).  The processor represents mere instructions to apply the abstract idea, 2106.05(f).  In addition, the translational limitations regarding a rotational, active transponder represent insignificant extra solution activity via providing tangential data gathering activities.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the active and passive transponders provide a means for data gathering which courts have determined well-known, customer, and ordinary, 2106.05(d(ii)).  Also, the instant amendment with respect to the translating limitations represent well-known and conventional data gathering activities, infra applied prior art depicting a rotating, active transponder mounted to a structure. Moreover, see the applied combination of prior art as teaching these transponders as well-known, conventional, and routine for location determination. Last, the processor represents mere instructions to apply the abstract idea.

Claims 2-3 and 6 provide additional limitations of providing a warning signal, a display for warning, and generating a warning signal indicating the passive transponder is located near a machine that is not operating, which represent insignificant extra solution activity, 2106.05(d) and do not practically limit the abstract idea, 2106.05(h)

Claims 4-5 recite a determining whether a machine is operating and determining whether a passive transponder is within a threshold distance away, which can reasonably capable of being performed mentally. The safety command is recited generally so as to represent a direction to apply because the command signal itself does not result in stopping machine operation as well as generally links the abstract idea to the field of machine safety, 2106.05(h)

Claim 7 generally further recites the use of a diode, which represents a conventional, well-known, and routine use of hardware for facilitating data gathering, infra applied prior art.

Claims 8-12, 14, and 20 recite well-known, conventional, and ordinary applications of passive and activity transponders based on utilizing harmonic frequencies as part of the response, infra applied prior art, and furthermore, location determination via time of arrival is well-known, conventional, and ordinary, infra applied prior art.

Claims 13 and 15-17, but for the recitation of general computing components, recite the limitations of determining an identification of a user, that the user is authorized to access, and determining a number of users, which can reasonably be performed mentally. 

Claim 19 further recites insignificant extra-solution activity via capturing a motion of a user based on the location of the passive transponder, 2106.05(g), and are considered well-known, conventional, and routine uses of a transponder, infra applied prior art for motion capture via transponder data gathering.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) and in further view over Gehring et al. (EP2863176A2)

Claim 1. 
Beggs teaches a method for machinery safety (ABSTRACT), the method comprising: 
transmitting, by an
receiving, by at least 
generating, of the at least one passive transponder in response to the at least one interrogation signal, at least one response signal ((0065-66, 0075, Figure 9C, 0123-0133, ABSTRACT)
 receiving, by the  the at least one response signal ((0065-66, 0075, Figure 9C, 0123-0133, ABSTRACT)

determining, by at least one processor, a location of the at least one
determining, by the at least one processor, whether the at least one passive transponder is located within a threshold distance away from machinery by using the location of the at least one passive transponder (0069-70, 0084, 0124-0126)

Not expressly taught are the non-linear device; active transponder; and passive transponder, and translating the active transponder through a first axis of rotation to transmit the at least one interrogation signal and to receive the at least one response signal over an area of interest;
 
Beggs et al. teaches the application of passive and active tags for location determination (0065)


One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Beggs et al., as a matter of design choice in light of the finite and quantifiable transmitters and receivers for location determination would achieve an expected and predictable result of determining location using active and passive transponders.  The application of Beggs for using interrogation signals for determining directional resolution to the application of Beggs for using active and passive transponders for location determination would achieve an expected and predictable result of determining at least worker location, as described by Beggs, 0065 (e.g. “Other systems applicable to the examples….active or passive tags)

Granhed et al. teaches the incorporation of a non-linear device within a transponder for location determination (0004, 0008, 0026-27: see diode as reading on the non-linear device)


Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Beggs et al. and Granhed would achieve an expected and predictable result of generating, by a non-linear device of the at least one passive transponder in response to the at least one interrogation signal, at least one response signal. The application of the teachings of Granhed as using a passive transponder incorporating a diode for frequency amplification when applied to the teachings of Beggs et al. for using a passive transponder would realize an improved invention by providing long range detection as described by Granhed, 0008.  The technical field of endeavor as described by Granhed would have logically commended itself to the field of machine safety such that the utilization of a diode within a passive transponder is a means for providing harmonic frequencies needed by the active transponder for location determination. 

 Gehring et al. teaches translating the active transponder through a first axis of rotation to transmit the at least one interrogation signal and to receive the at least one response signal over an area of interest (ABSTRACT, A sensor (10) for detecting object information from a surveillance area (20) is provided, which has a detection unit (18a-c) with a receiver (32, 34) for generating an electrical reception signal from electromagnetic signals of objects in the surveillance area (20 ), a scanning unit (16) which is movable about a rotation axis (14) and in which the detection unit (18) is housed for periodically scanning the monitoring area (20) and an evaluation unit (40, 42, 42) for generating object information from the reception signal , At least two detection units (18a-c) with respective receivers (32, 34, 54) are provided in the scanning unit (16) in order to obtain additional object information.)

    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Gehring and Beggs would achieve an expected and predictable result comprising translating the active transponder through a first axis of rotation to transmit the at least one interrogation signal and to receive the at least one response signal over an area of interest.  One of ordinary in the art would be motivated to apply Gehring for scanning a moveable object, as described 0001-0006.
   


Claim 2. 
    The method of claim 1, wherein the method further comprises, when the at least one processor determines that the at least one passive transponder is located within the threshold distance away from the machinery, generating, by the at least one processor, a warning signal indicating that the at least one passive transponder is located near the machinery (Beggs 0069-70, 0084, 0124-0126)
 
 Claim 3 
 The method of claim 2, wherein the method further comprises displaying, by a display, the warning signal indicating that the at least one passive transponder is located near the machinery (Beggs  0126-0131)

Claim 4. 
 The method of claim 1, wherein the method further comprises translating the active transponder through a second axis of rotation to transmit the at least one interrogation signal and receive the at least one response signal over the area of interest (Gehring, ABSTRACT, 0001-0006, infra claim 1, see a rotational transponder as reading on first and second axis)
determining, by the at least one processor, whether the machinery is operating. determining, by the at least one processor, whether the machinery is operating (Beggs , 0034-36, 0046)


Claim 6. 
   The method of claim 4, wherein the method further comprises when the at least one processor determines that the at least

     Beggs teaches warning based upon detection of worker near machine that is not moving but silent as to the use of a passive transponder; however, Beggs teaches a passive transponder for detecting distance between user and person.  

     Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Beggs for generating a warning when a user within a threshold distance away from non-operating machinery to the teachings of Beggs, as modified, for providing a user with a passive transponder, would achieve an expected and predictable result via combining elements using known methods.  One of ordinary skill in the art would be motivated to utilize a passive transponder for the same reasons articulated in claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) and in further view over Gehring et al. (EP2863176A2) in view over Brady (USPN 6320509)


Claim 8. 
 The method of claim 1, wherein each of the at least one response signal comprises a frequency that is a harmonic frequency of a frequency of the at least one interrogation signal (Granhed  0027, 0032, 0034, 0036-37)

Claim 9. 
    The method of claim 1, wherein each of the at least one response signal comprises a frequency that is a multiple of a frequency of the at least one interrogation signal (Granhed  0027, 0032, 0034, 0036-37)


Claim 10. 
      The method of claim 1, wherein each of the at least one passive transponder is configured to generate signals comprising a respective frequency (Granhed  0027, 0032, 0034, 0036-37)



Claim 11. 
  The method of claim 1, wherein the at least one interrogation signal and the at least one response signal are radio frequency (RF) signals (Granhed  0027, 0032, 0034, 0036-37), the active transponder is a directional transponder 

Not expressly taught is the mounting limitation.  Beggs teaches an automation platform, supra claim 1, ABSTRACY, Figure 1.  Beggs, as modified, teaches a directional transponder, supra claim 1

   One of ordinary skill in the art applying the teachings of Beggs and Gehring would achieve an expected and predictable result comprising mounting a directional transponder to swivel about an axis of rotation on a automation platform.  One of ordinary skill in the art would be motived to mount said transponder on a machine for identifying objects within an area of interest spanning multiple locations to for collision avoidance.

Claim 7. 
The method of claim 1, wherein the non-linear device comprises one of a Schottky diode or a non-linear diode (Granhed, 0026-27), and 

Brady teaches a direct radiating horn (ABSTRACT, Col 9 lines 6-14)
   
One of ordinary skill in the art applying the teachings of Beggs and Brady would achieve an expected and predictable result comprising wherein the active transponder is a transmit and receive direct radiating horn.  One of ordinary skill in the art would be motivated to use a direct radiating horn to improve gain and directivity, as described by Brady, Col 9 lines 6-10.


Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Beggs e al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) in view over Gehring et al. (EP2863176A2) and in further view over Mindell et al. (PG/PUB 20200341137)

Claim 12. 
The method of claim 1, wherein the determining, by the at least one processor, of the location of the at least one passive transponder based on the at least one response signal is based on at least 

Mindell et al. teaches the determining, by the at least one processor, of the location of the at least one passive transponder based on the at least one response signal is based on at least one of a time of arrival (TOA) of the at least one response signal or an amplitude of the at least one response signal (0021-22, 0030, 0104)  

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Beggs and Mindell et al. would achieve an expected and predictable result comprising he determining, by the at least one processor, of the location of the at least one passive transponder based on the at least one response signal is based on at least one of a time of arrival (TOA) of the at least one response signal or an amplitude of the at least one response signal.  The application of the teachings of Mindell et al would result in an improved invention based on yielding more precise information about the distance to the object, as described in Mindell et al., 0003.




Claims 13 and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Beggs e al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) in view over Gehring et al. (EP2863176A2)  and in further view over White (PG/PUB 20200294377)

Claim 13. 
The method of claim 1, further comprising: determining, by the at least one processor, an identification of the user or the item associated with the at least one passive transponder based on 
   
White expressly teaches determining an identification based on a frequency of a response signal (0020-21, see also 0017-18)

   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Beggs, Granhed, and White would achieve an expected and predictable result comprising determining, by the at least one processor, an identification of the user or the item associated with the at least one passive transponder based on a frequency of the at least one response signal.  The application of the teachings of White for identifying an object or user based on the frequency of a response signal when applied to the teachings of Beggs and Granhed for using a passive transponder configured to provide a response frequency would realize an improved invention of selectively providing access to areas based on user identity, as described by White, 0017-18

   



Claim 15. 
     The method of claim 13, wherein the method further comprises: determining, by the at least one processor, whether the user is authorized for access by using the identification of the user; and based on the at least one processor determining that the user is authorized for access, generating, by the at least one processor, an access command signal to allow access to the user (0015, 0020, Figure 2-220, Figure 1-120, 0012, 0014)  
 

Claim 16. 
    The method of claim 15, wherein the access command signal allows the user to have access to at least one of a secure area, a secure computing device, or a secure file (0015, 0020, Figure 2-220, 0012-0014)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beggs e al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) in view over Gehring et al. (EP2863176A2)  in view over White (PG/PUB 20200294377) and in further view over Granhed (PG/PUB 20090272814)

Claim 14. 
 The method of claim 13, wherein each of the at least one passive transponder is configured to generate signals comprising a different harmonic frequency 
    
   Granhed ‘814 teaches generate signals comprising different harmonic frequencies for separate passive transponders, 0036, see also 0032: see “preferably…..”)

   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice in light of the finite and quantifiable harmonic frequencies, namely “preferably the second harmonic frequency,”  would achieve an expected and predictable result of generating different harmonic frequencies per passive transponder, as per Granhed.  The application of the teachings of Granhed would have logically commended itself to worker clothing, as described by Granhend 0031, because Beggs utilizes worker location for safety monitoring.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs e al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100)  in view over Gehring et al. (EP2863176A2) in view over White (PG/PUB 20200294377) and in further view over Farley (PG/PUB 2009/0027225)

Claim 17. 
     The method of claim 13, wherein the method further comprises determining, by the at least one processor

   Farley teaches determining a number of users or items present by using RFID (0023, 0057)
    
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Beggs, as modified, and Farley would achieve an expected and predictable result of determining, by the at least one processor, a number of users or items present by using the identification of the user or the item associated with the at least one passive transponder.  The application of the teachings of Farley would provide an improved invention based on determining safe occupancy levels within a facility, as described by Farley, 0001, 0004, 0057)

Claim 18. 
      The method of claim 17, wherein the method further comprises: determining, by the at least one processor, whether the number of users or items present exceeds a threshold number of users or items; and  based on the at least one processor determining that the number of users or items present exceeds the threshold number of users or items, generating, by the at least one processor, a warning signal indicating that the number of users or items present exceeds the threshold number of users or items (Farley, 0057)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beggs e al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) in view over Gehring et al. (EP2863176A2) in view over Jones (PG/PUB 20170270761)

Claim 19. 
      The method of claim 1, further comprising: determining, by the at least one processor, a 

Jones teaches one processor, a capture of motion of the user or the item based on the location of the at least one passive transponder (claim 1, 0001, 0037, ABSTRACT)
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combing the teachings of Beggs, Granhed, and Jones, would achieve an expected and predictable result of determining, by the at least one processor, a capture of motion of the user or the item based on the location of the at least one passive transponder.  The application of the teachings of Jones for motion determination via passive transponders/RFID to the teachings of Beggs for monitoring workplace safety using passive tags would realize an improved invention via detection and sensing of movement and location data, as described by Jones, Col 1 lines 10-20, lines 62-67.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beggs e al. (PG/PUB 20150158428) in view over Granhed et al. (PG/PUB 20130194100) in view over Gehring et al. (EP2863176A2) in view over Jones (PG/PUB 20170270761) and in further view over Wisherd et al. (PG/PUB 2018/0246201)


Claim 20. 
     The method of claim 19, wherein the determining, by the at least one processor, of the location of the at least one passive transponder based on the at least one response signal is based on at least 

Wisherd et al. teaches determining passive transponder location based on time of arrival (ABSTRACT)
    Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Beggs, Granhed, Jones, and Wisherd would achieve an expected and predictable result of determining, by the at least one processor, of the location of the at least one passive transponder based on the at least one response signal is based on at least one of a time of arrival (TOA) of the at least one response signal.  One of ordinary skill in the art would be motivated to apply Wisherd et al. to overcome the deficiencies in passive tag location as described, 0005-0008.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art per claim listing is relevant to the respective claim limitations.
Claim 7
   20110248834
            Claim 9 
              20090272814
          Claim 12
           20180239010  20160363648  9489813

         Claim 13
        20200112332 20210020012 20160295436

        Claim 14
     
9489813 20080079540 20130194100 20090272814


         Claim 15
             20200294377 20170053143 20110001827 20090212920 20070205861

         Claim 16
     20200294377 20170053143 20110001827 20090212920 20070205861

           Claim 18
     20090193217 


/DARRIN D DUNN/Patent Examiner, Art Unit 2117